Title: Tobias Lear to Thomas Jefferson, 23 June 1790
From: Lear, Tobias
To: Jefferson, Thomas



Wednesday June 23d 1790

By the command of the President of the United States T. Lear has the honor to enclose for Mr Jefferson perusal a Letter from the Count de Estaing to the President which was alluded to by Mr Short in the letter which Mr Jefferson laid before the president at the time when he delivered the above letter from the Ct de Estaing. Likewise two letters a Memorial & a treatise upon establishing a uniformity of Weights & Measures throughout the U.S.—which were written & tran[s]mitted to the President by M. Collignon.
